DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claim(s) 9-16 directed to a Species non-elected without traverse.  
Accordingly, claim(s) 9-16 have been cancelled.
Allowable Subject Matter
Claim(s) 1-8 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such US Patent No. 9818469, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1 and 17; in brief and saliently: An apparatus and method thereof, comprising: a first memory configured to receive a sequential series of refresh commands and to replace a first of the sequential refresh commands with a row hammer refresh operation; a second memory configured to receive the sequential series of refresh commands and to replace a second of the sequential refresh command with a row hammer refresh operation; wherein the first of the sequential refresh commands and the second of the sequential refresh commands are different commands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/           Primary Examiner, Art Unit 2827